Title: To Benjamin Franklin from Rouzeau, [before 18 August 1779]
From: Du Rouzeau, abbé Thomas
To: Franklin, Benjamin


[before August 18, 1779]
FÊTEACADÉMIQUE,POUR LA CLÔTUREDE LA LOGE DES NEUF-SŒURS,Au Wauxhal de la Foire Saint-Germain,le Mercredi 18 Août 1779.

L’Ouverture de cette Fête se fera par un Discours, que prononcera le Président.
Ce Discours sera suivi d’une Symphonie à Grand-Chœur.
Un Fr. … prononcera ensuite l’Eloge de Montagne.
La Musique reprendra.
Plusieurs autres Morceaux de Littérature, soit en Vers, soit en Prose, tels qu’un Poëme sur Voltaire; le Repentir de Pigmalion; le Mois de Novembre, &c. seront également entremêlés de Musique instrumentale & vocale.
La Fête sera terminée par un Banquet.
Cette Assemblée sera composée de deux cent cinquante Personnes seulement, tant FF … que Dames.
On entrera depuis quatre heures jusqu’à cinq. On commencera à cinq heures précises; & alors personne ne sera plus admis.

La Souscription est de neuf livres pour les FF. Elle sera de quinze livres pour ceux qui désireront amener une Dame.
Cette Fête étant uniquement consacrée aux Arts, les FF … qui ameneront des Dames sont priés de les prévenir que la Danse en sera exclue.
On ne sera plus admis à souscrire passé le 17 de ce Mois; & l’on souscrira chez le F … Viel, Architecte, rue Poissonniere, la porte cochere vis-à-vis les Gardes-Suisses. Ce F … délivrera les Billets d’Entrée des FF … & des Dames.
Des Artistes célèbres, Membres de la Loge, ont promis d’envoyer quelques-uns de leurs Ouvrages, pour en décorer le local.
La Loge se tiendra le matin à dix heures, au local ordinaire, rue Pot-de-Fer. Les seuls FF. … des Neuf-Sœurs y seront admis, attendu qu’on y traitera d’affaires.
Par Mandement de la Loge
L’Abbé DU RouzeauSecrétaire.Rue de la Bucherie.
 
  Nota. Tous les FF ∴ tant ceux de la Loge que les Visiteurs, seront décorés à cette Fête de leurs Cordons seuls, sans Tablier & sans aucun attribut.
  Addressed: A Monsieur / Monsieur franklin / a Passy / N ∴ S ∴
